Title: Washington’s Thoughts on Attacking New York, June 1781
From: Washington, George
To: 


                        
                            
                                c.June 1781
                            
                        
                        Detachment
                        
                            diagram
                        
                        The detachment above, makes two Battalions of 8 Companies each—a company will consist of 40 or 50 rank
                            & file, according to the agregate number which shall be deemed adequate to the enterprize in view.
                        The parts composing these Battalions, and intended for the different Services above ennumerated, may be drawn
                            out at different times, under various pretexts, that the real object may be hid as much as possible, even from the Army
                            itself—To relieve & strengthen the Post at Dobbs ferry, may be the pretence for drawing out the detachment for
                            Spiten devil and the Bridge—To relieve the Jersey Troops at Sedman’s, & to cover the Stores at
                            Ringwood &ca may serve for the detachment for the No. Redoubt—To reinforce the Troops on the lines may cover the
                            detachment for Fort Washington—That for Laurel hill must be deferred till the last moment—or it may be formed as a light
                            Corps next for detachment to the Southward or to  here as occasion may require.
                        To detach Officers & Soldiers for the Batteaux, and assembling the Boats without giving Suspicion,
                            will be most difficult—nor do I see how it can be done, unless it is under a pretext of
                            rescuing the Boats from ignorant hands, where at present, they are undergoing continual abuse and placing
                            them in those who know how, and not take care of them. If a general order of this
                            kind would envite proper persons to undertake the business & not imply neglect in the Q.M. Genl it would be
                            desirable. At all events, this, or some such expedient must be adopted to draw forth the number of Watermen which will be
                            wanted.
                        The Watermen, under their own officers are, after the debarkation to act as a guard to the
                            Boats.
                        The several detachments being made or ordered,a time & place, or places, if the design can be the
                            better covered by it, must be appointed for the embarkation by detachment, in the order of attack, and the whole, from
                            that moment, to be under the orders of the Officer who is to conduct the enterprize—The embarkation is to take place about
                            dusk & in as concealed a manner as possible.
                        From dusk till day break, or a little before it, there are not more than Seven hours; and
                            taking the chance of Tides and Wind, we ought not to calculate upon rowing more than 2 1/2 miles in the hour, or 17 miles
                            in the course of the night—and Verplanks being the lowest point of departure the detachment could not, from this place get
                            below Dobbs ferry the first night, & ought to stop sooner if they cannot reach it by 3
                            o’clock—a little below the lower battery at Dobb’s ferry (in the wood) would be a proper place to lye concealed at during
                            the day.
                        Before an Officer or Soldier is suffered to put a foot on shore they are to be charged not to make fires or
                            talk loud—and are to be charged moreover under pain of instt death not to stir 20 yds from their arms (wch are to be
                            stacked near the Boats but not with in view of the opposite shore—The Boats are to be concealed with boughs—and the men
                            not suffered to walk where they can be seen—In a word, they are to lye down—sleep—and refresh themselves for the fatigues
                            of the ensuing night.
                        Towards Sundown the business is to be disclosed to the principal Officers of the detachment, and those who
                            are to command the different attacks are to have their orders in writing, that no possible misconception of them may
                            happen—at this time also, the precise hour is to be ascertained, and the Watches made to agree to a moment—the hour of
                            attack is likewise to be fixed upon and ought, if practicable, to be at the same instant, at every point.
                        Every matter, & thing, must be clearly settled, & fully understood, before the embarkation at
                            this place—The arms and ammunition are to be inspected—The pieces searched, & not one suffered to be loaded. The
                            Troops will again embark by detachment in the following order. That for Fort Knyphausen first—Fort Tryon next—Fort George
                            on Laurel hill next—and those for Cox hill (at the Mouth of Spiten devil) & Prince Charless redoubt by the bridge
                            last—and in this order they will proceed with the utmost secrecy & silence under the shade of the Jersey shore
                            till they come opposite to the enemy’s works when they are—except the last detachment—to cross directly over to the
                            landing immediately under Fort Knyphausen which lyes in a small cove or Bason 2 or 300 yards above our old Battery at the
                            point known by the name of Jeffreys Rock.
                        Very particular attention must be given to the tide at the time of crossing, for if it should happen to ebb
                            the Boats may be driven so near Jeffreys rock as to be discovered by the Sentry from a Sergts guard which mounts there at
                            Night—on the other hand, the flood tide may heave the Boats up the river, so as to be discovered by a Corporals guard
                            above the Palisading or Stockade on the North River at Fort Tryon—The detachment before excepted, should make for the low
                            land between Fort Tryon & Cox’s hill where there has been a wood landing , and from whence a good road leads
                            immediately both to Cox’s hill & the redout at the bridge.
                        When the Boats approach near to the place of debarkation, the Troops in them are to lie low—if they should
                            notwithstanding be discovered, & hailed, they must endeavor to pass for deserters or Traders but rather the
                            former, having brought off a number of Boats which they mean to deliver up for pay; after landing & forming into a
                            solid column by detachment as aforesaid, they will proceed to the proper points of seperation; when each detachment will
                            move rapidly (but in good order) to acquire the honor, & sieze the advantages which they are in pursuit of. The
                            Column before seperation, and each party afterwards, should be preceeded by a small guard who should pass as long as
                            possible for friendly Sentries—and announce the approach of a reinforcement for the works towards which
                            they are marching. or have recourse to some other device which the exigency of the momt may dictate.
                        As the combining of many attacks all of which being to be made at the same moment and a deviation in point of
                            time in any one may give the alarm to the rest and defeat the whole the follwing enterprize will be found more simple—more
                            practicable—and perhaps equally important, as the redoubt by Kings bridge & that at the mouth of Spiten devil
                            would not remain in the hands of the enemy long if we possessed their works at the barrier.
                        Detachmt for this Service
                        
                            diagram
                        
                        If the enemy’s armed Vessels and guard Boats in the north river cannot be eluded the enterprize fails of
                            course, and the Detachment must return; because an alarm from the Water will give such timely notice as to render a
                            surprize impracticable—and without it, the works cannot be carried without great loss, if at all.
                        If the guard Boats are passed undiscovered, the deception will be the greater if the detachment continues
                            along the Jersey shore ’till it gets opposite to Morriss white House where, in some obscure place, it may land &
                            form—and march in the most undiscoverable way to the proper point of seperation when the detachment for Forts Knyphausen
                            & Tryon will file to the left & that for Fort George, or Laurel Hill, to the Right, & each move
                            rapidly for their object calling themselves a reinforcement for the works they are marching towards, and endeavour to pass
                            as such.
                        Previous to, or about the time of embarking the detachment, parties of Horse and foot should be ordered to
                            way lay every avenue on both sides of the River by which the enemy may obtain intelligence of the movement of the
                            detachment and every precaution used that can be thought of to conceal the attempt & give success to the
                            Enterprize.

                    